I dissent. The defendant is about 58 years of age, born in a foreign land; he came to America when a small boy, and now owns a farm of 200 acres in Dodge county, the fruit of his own labor and economy. Upon this farm he resided for over a quarter of a century. His wife died a number of years since, leaving him with five children to care for, of whom Lawrence is the oldest. *Page 101 
Three years before this trial he moved to Dodge Center, procured a little home where he kept a few chickens and cows, selling milk and eggs. Lawrence operated a pool-hall. The defendant assisted him somewhat in attending it. There were 5 pool tables and the usual equipment in connection therewith. In September, 1921, the father loaned Lawrence $1,600, taking his note, payable in 5 years. In July, 1922, the son gave his father a mortgage upon the pool tables and equipment to secure payment of the note. At that time the son carried insurance against fire, to the extent of $600 on the pool tables and equipment, and an additional $600 on the stock of goods such as soft drinks, cigars, canned goods and the like. The policy was dated January 21, 1921, and it was renewed for the year 1922. It was payable to the son in case of loss. There was no assignment or mortgage clause in connection therewith. Shortly prior to the fire, the son procured $1,300 further insurance on his stock of goods.
The value of the articles covered by the mortgage was in excess of the debt owing to the father, while the amount carried on the stock was far in excess of its value. The fire occurred between one and two o'clock in the night. Mr. Whitney was called as a witness by the prosecution and testified, in effect, that he owned the brick building adjoining the one in which the fire occurred; that there was a joint brick wall, one foot thick, between the two buildings; that he and his wife were sleeping on the second floor of his building near a window, next to the wall; that, in the night, he heard something fall, but did not open his eyes, and in a few minutes he heard another crash on the sidewalk, the glass falling out; that the blaze was right up in his window; that he woke his wife, grabbed his clothes and went to the phone and gave alarm; that it was then 2:20 o'clock. The noises were about ten minutes apart. It was an old building, erected nearly a half century before. It had been used as a garage and for moving pictures and had been wired for electric lights a number of years before.
At the trial the defendant's neighbors, ten in number — bankers, county officials, ex-members of the legislature, farmers and old neighbors — who had known him from 15 to 40 years, testified that *Page 102 
he always bore a good reputation for truth, veracity and as a law abiding citizen, in the community where he lived. No witness was called by the prosecution to controvert this issue. The silence on the part of the state, in this regard, may well be taken as an admission of the truth of the good character of the accused. The testimony offered by the prosecution was wholly circumstantial. While it is not essential that issuable facts should be proven by direct evidence, yet it is an invariable rule that it must be of such character as to exclude every reasonable hypothesis, other than that the accused is guilty. It is not enough to show that the alleged facts and circumstances are true, but they must be such facts and circumstances as are incompatible, upon any reasonable hypothesis, with the innocence of the accused, and incapable of explanation, upon any reasonable hypothesis, other than that of the guilt of the accused. 1 Greenleaf, Ev. § 12. In other words, the circumstances must not only all be in harmoney with the guilt of the accused, but they must be of such character that they cannot reasonably be true, in the ordinary nature of things, and the defendant be innocent. Com. v. Goodwin, 14 Gray 55; Beavers v. State, 58 Ind. 530; Black v. State,1 Tex. App. 368[1 Tex. Crim. 368] [1 Tex. Crim. 368][1 Tex. Crim. 368].
There are two theories as to the origin of the fire more probable to my mind than that the defendant set the fire. The building was at best an old fire trap, the wiring for lights not having been properly done, judging from the uncontroverted testimony. Mr. Whitney heard a noise as of a heavy fall; ten minutes later the glass front crashed onto the sidewalk. The pool tables were not consumed in the conflagration, indicating very strongly that the fire started near the ceiling, probably from the wiring, rather than from an incendiary motive. Again, it may be said that, judging from the view point of motive, it can more readily be seen where a much more likely and stronger motive lay, if the fire was of an incendiary origin. The defendant owned no interest in the stock, nor was there any insurance in his favor on the pool tables and equipment. Besides, the property covered by his mortgage was amply sufficient to secure the payment of his loan. In arriving at this conclusion, we have not overlooked defendant's procuring a can of kerosene *Page 103 
which after the fire, had partly disappeared, either by evaporation or by being poured from the can. No claim is made that there existed any kerosene odor about the premises at the time of the fire, which seems to emphasize the probability of evaporation quite as strongly as that the defendant was guilty of the crime with which he stands charged. I think there should be a new trial.